Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed May 6, 2020 is acknowledged.
-	Claim(s) 1-21 is/are canceled
-	Claim(s) 22-35 is/are new
-	Claim(s) 22-35 is/are pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/123305 filed on December 5, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an array of pixels having a gate driver formed in the peripheral area of the array, does not reasonably provide enablement for a shift register formed integrally (overlapping) a single pixel driving circuit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Dependent claims 25-35 inherit the deficiencies of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As best understood by Examiner, Applicant describes “pixel circuit” as illustrated in figures 4 and 8 as corresponding to a shift register and a pixel driving circuit.  Since Applicant’s Background disclosure mentions gate driver on array (GOA) circuits, it appears that potentially Applicant intends a “pixel circuit” to correspond to a “pixel driving circuit” of an array of pixels and a shift register of a gate driver on array (GOA) 
Dependent claims 25-35 inherit the deficiencies of the parent claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pixel circuit” in claim 24 appears to potentially be used by the claim to mean “pixel driving circuit and a shift register of a pixel array which includes gate driver form on the pixel array,” while the accepted meaning is generally “the structure of a single pixel of an array of pixels” The term is indefinite because the specification does not clearly redefine the term.
In order to further prosecution, prior art has been applied as best understood by Applicant’s disclosure that a “pixel circuit” corresponds to a shift register of a gate driver that is formed in a peripheral area of an array of pixel driving circuits.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 24, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, U.S. Patent Publication No. 2015/0243220 in view of ordinary skill.

Consider claim 22, Kim teaches a pixel driving circuit for driving a light-emitting element to emit light, comprising: a plurality of switching transistors comprising; 

a first switching transistor (see Kim figure 3A, element S1) having a control electrode coupled to a scanning signal terminal (see Kim figure 3A, element SCAN1), a first electrode coupled to a data signal terminal (see Kim figure 3A, element Vdata/Vref), and a second electrode coupled to a first node (see Kim figure 3A, N1); 

a second switching transistor (see Kim figure 3A, element S2) having a control electrode coupled to a reset signal terminal (see Kim figure 3A, element SCAN2 and paragraph 0080 where second switching TFT S2 is turned on such that the initialization voltage Vinit is provided to the second node N2, which is connected 

a third switching transistor (see Kim figure 3A, element S3) having a control electrode coupled to a light-emitting control terminal (see Kim figure 3A, element EM), a first electrode coupled to a high-level power supply terminal (see Kim figure 3A, element Vdd), and a second electrode coupled to a first electrode of a driving transistor (see Kim figure 3A, element DT); 

the driving transistor (see Kim figure 3A, element DT) having a control electrode coupled to the first node (see Kim figure 3A, element N1) and a second electrode coupled to the second node (see Kim figure 3A, element N2); 

a first capacitor (see Kim figure 3A, element CS1) having one terminal coupled to the first node (see Kim figure 3A, element N1) and the other terminal coupled to the second node (see Kim figure 3A, element N2); and 

a second capacitor (see Kim figure 3A, element CS2) having one terminal coupled to the high-level power supply terminal (see Kim figure 3A, element Vdd) and the other terminal coupled to the second node (see Kim figure 3A, element N2), 

oxide TFT). It should be appreciated that circuit fabricated in the non-display area of the TFT substrate may also include at least two different types of TFTs. The type of TFTs employed in the part of the pixel circuit and the part of the circuit in the non-display area can vary according to the requirements of the display 100.), 

wherein the driving transistor is a low temperature polysilicon thin film transistor (see Kim paragraph 0043 where for example, at least one TFT (e.g., driving TFT) included in a pixel circuit can be the first type of TFT (e.g., LTPS TFT) while at least one other TFT (e.g., switching TFT) included in the pixel circuit is formed of the second type of TFT (e.g., oxide TFT). It should be appreciated that circuit fabricated in the non-display area of the TFT substrate may also include at least two different types of TFTs. The type of TFTs employed in the part of the pixel circuit and the part of the circuit in the non-display area can vary according to the requirements of the display 100.).

Kim does not appear to explicitly disclose that each of the switching transistors is an oxide thin film transistor.  However, Kim expressly discloses that at least one TFT (e.g., driving TFT) included in a pixel circuit can be the first type of TFT (e.g., at least one other TFT (e.g., switching TFT) included in the pixel circuit is formed of the second type of TFT (e.g., oxide TFT). (see Kim paragraph 0043).  One of ordinary skill in the art would have readily recognized, without inventive inspiration, that having transistors S1, S2 and S3 formed as oxide thin film transistors and a driving transistor formed as a low temperature polysilicon thin film transistor would correspond to having at least one thin film transistor formed of oxide transistor.  Such a modification would result in no change in the respective functions of those elements, and the modification of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Consider claim 24, Kim teaches a pixel circuit (see Kim figure 1, element 110 TFT substrate having Gate Driver formed on substrate) comprising: a shift register comprising a plurality of transistors (see Kim figure 5D, element GD gate driver (shift register).  Examiner take Official Notice that it is well known that a shift register may be formed of a plurality of transistor as evidenced by Gupta et al, U.S. Patent Publication No. 2016/0133184 (see Gupta figures 6-7 and paragraphs 0038-0039 where gate driver circuitry may include shift register circuitry and Each of the shift register stages may have a circuit of the type shown in FIG. 7. Where figure 7 includes a plurality of transistors), wherein each of the transistors is a low temperature polysilicon thin film transistor (see Kim combined with each other and as sufficiently appreciated by those skilled in the art, various interworking or driving can be technologically achieved and the respective exemplary embodiments may be executed independently from each other or together executed through an association relationship.  The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).).

Consider claim 34, Kim teaches a display panel (see Kim figure 2, element 100 display) comprising: the pixel circuit according to claim 24 (see claim 24 above).

Consider claim 35, Kim teaches a display apparatus (see Kim paragraphs 0003-0005 where display device such as Flat panel displays (FPDs) are employed in various electronic devices such as mobile phones, tablets, notebook computers as well as televisions and monitors are disclosed) comprising the display panel according to claim 34 (see claim 34 above).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, U.S. Patent Publication No. 2015/0243220 in view of Dawson et al, U.S. Patent No. 6229506.
Consider claim 23, Kim teaches all the limitations of claim 22.  Kim is silent regarding wherein all the switching transistors are N-type transistors or all the switching transistors are P-type transistors.  Specifically Kim teaches that one switching transistor (S3) is a different type from the remaining transistors.  Further Kim teaches that S3 can be N-type or P-type (see Kim paragraph 0095).

In the same field of endeavor, OLED pixel circuits, Dawson teaches that replacing a different type transistor of a pixel circuit so as to have all PMOS or all NMOS transistors would provide economy benefits (see Dawson figure 2, element 270 and figure 6, element 610 and column 4, lines 6-34).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Dawson to have all N-type transistors or all P-type transistors since both type of transistors would function equally well and having a same type of transistors would provide economy benefits.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Claim 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, U.S. Patent Publication No. 2015/0243220 in view of Xu et al, International Patent Publication No. WO-2019205745 (publication date October 31, 2019), Examiner is using U.S. Patent No. 2020/0294461 (National Stage Application) as English translation of International Publication.
Consider claim 25, Kim teaches all the limitations of claim 24.  Kim is silent regarding wherein all the transistors (of the shift register) are of the same type.  In the same field of endeavor, display devices, Xu teaches a shift register having all same type of transistors so as to provide shift register providing a stable output signal (see Xu figure 3-4 and paragraphs 0050-0065 specifically for example paragraph 0065 where the present disclosure are described by taking the case where all the transistors are P-type transistors as an example. In this case, the first terminal of the transistor is a source electrode; and the second terminal is a drain electrode. It should be noted that the present disclosure includes but not limited thereto. For example, one or more transistors in the shift register unit 10 provided by the embodiment of the present disclosure may also adopt the N-type transistor).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Xu to have a shift register having a same type of transistors so as to facilitate proving a stable output signal using known techniques with predictable results.

Consider claim 26, Kim as modified by Xu teaches all the limitations of claim 25 and further teaches wherein when the transistors have the same type as that of 

Consider claim 27, Kim as modified by Xu teaches all the limitations of claim 25 and further teaches wherein when the transistors have a type opposite to that of the switching transistors(see Kim paragraph 0095 where switching TFT S3 can be of an N-Type TFT or a P-Type TFT),  the pixel circuit further comprises: an inverter (see Kim figure 5A, element 510 invert circuit) coupled to the shift register (see figure 5, element GD) and the pixel driving circuit respectively wherein the shift register is configured to provide a first driving signal (see Kim figure 5A, element EM from Gate Driver) the inverter is configured to invert the 

Consider claim 28, Kim as modified by Xu teaches all the limitations of claim 27 and further teaches wherein transistors in the inverter have the same type as that of the transistors in the shift register (see Kim figure 5A where a portion of transistors of the inverter are same as the shift register).

Allowable Subject Matter
Claims 29-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 29 “ The pixel circuit according to claim 27, wherein the inverter comprises: a ninth transistor having a control electrode coupled to a signal output terminal, a first electrode coupled to a first power supply terminal, and a second electrode coupled to a first electrode of an eleventh transistor; a tenth transistor having a control electrode coupled to the signal output terminal, a first electrode coupled to the first power supply terminal, and a second electrode coupled to an inversion output terminal; the eleventh transistor having a control electrode coupled to a first clock signal terminal, and a second electrode coupled to a second power supply terminal; a twelfth transistor having a control electrode coupled to the second electrode of the ninth transistor, a first electrode coupled to the inversion output terminal, and a second electrode coupled to the second power supply terminal; and a fifth capacitor having one terminal coupled to the control electrode of the twelfth transistor and the other terminal coupled to a second clock signal terminal. ”
Claim 30 “ The pixel circuit according to claim 24, wherein the plurality of transistors in the shift register comprise: a first transistor having a control electrode coupled to a first clock signal terminal, a first electrode coupled to a signal input terminal, and a second electrode coupled to a third node; a second transistor having a control electrode coupled to the third node, a first electrode coupled to the first clock signal terminal, and a second electrode coupled to a fourth node; a third transistor having a control electrode coupled to the first clock signal terminal, a first electrode coupled to a second power supply terminal, and a second electrode coupled to the fourth node; a fourth transistor having a control electrode coupled to the fourth node, a 
Claim 32 “The pixel circuit according to claim 24, wherein the plurality of transistors in the shift register comprise: a first transistor having a control electrode coupled to a first clock signal terminal, a first electrode coupled to a signal input terminal, and a second electrode coupled to a third node; a second transistor having a control electrode coupled to the third node, a first electrode coupled to a first clock signal terminal, and a second electrode coupled to a fourth node; a third transistor having a control electrode coupled to the first clock signal terminal, a first electrode coupled to a second power supply terminal, and a second electrode coupled to the fourth node; a fourth transistor having a control electrode coupled to the fourth node, a first electrode coupled to a first power supply terminal, and a second electrode coupled to a signal output terminal; a fifth transistor having a control electrode coupled to a second electrode of an eighth transistor, a first electrode coupled to the signal output terminal, and a second electrode coupled to a second clock signal terminal; a sixth transistor having a control electrode coupled to the fourth node, a first electrode coupled to the first power supply terminal, and a second electrode coupled to a first electrode of 
Claim 31 and 33 are dependent upon claims 30 and 32 respectively.

The following prior arts are representative of the state of the prior art:  
Xu et al, International Patent Publication No. WO-2019205745 (publication date October 31, 2019), Examiner is using U.S. Patent No. 2020/0294461 (National Stage Application) as English translation of International Publication (figures 6a-9)
Long et al, U.S. Patent Publication No. 2016/0293090 (figure 1)
Han et al, U.S. Patent No. 2018/0144811 (figure 2)

The prior arts cited fails to fairly teach or suggest the combined features of the invention recited in the claims.	

These features find support at least at figures 5, 7, 9 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shang et al, U.S. Patent Publication No. 20210020090 (shift register and gate driving circuit), Jang et al, U.S. Patent Publication No. 2016/0322116 (shift register).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625